ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach a method, apparatus, and system for battery charging and discharging using a battery bank during battery manufacture, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-11, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
           wherein the battery bank is further configured to supply the charge to the second plurality of batteries during a second formation process of each battery of the second plurality of batteries and to receive the charge from the second plurality of batteries during the second formation process, 
wherein at least one attribute of the battery bank enables the battery bank to concurrently charge, for each plurality of batteries of the set of batteries, a particular number of batteries based on at least a threshold charging rate, and 
wherein the at least one attribute of the battery bank further enables the battery bank to concurrently discharge, for each plurality of batteries of the set of batteries, the particular number of batteries based on at least a threshold discharging rate.

4.         With respect to claim 12 and 21-23, the prior art made of record fails to teach the combination of steps recited in claim 12, including the following particular combination of steps as recited in claim 12, as follows:
supplying the charge from the battery bank to the second plurality of batteries during a second formation process of each battery of the second plurality of batteries; and 
receiving the charge at the battery bank from the second plurality of batteries during the second formation process, 
wherein at least one attribute of the battery bank enables the battery bank to concurrently charge, for each plurality of batteries of the set of batteries, a particular number of batteries based on at least a threshold charging rate, and 
wherein the at least one attribute of the battery bank further enables the battery bank to concurrently discharge, for each plurality of batteries of the set of batteries, the particular number of batteries based on at least a threshold discharging rate.

5.         With respect to claim 16-20, the prior art made of record fails to teach the combination of steps recited in claim 16, including the following particular combination of steps as recited in claim 16, as follows:
wherein the battery bank is further configured to supply the charge to the second plurality of batteries during a second formation process of each battery of the second plurality of batteries and to receive the charge from the second plurality of batteries during the second formation process, 
wherein at least one attribute of the battery bank enables the battery bank to concurrently charge, for each plurality of batteries of the set of batteries, a particular number of batteries based on at least a threshold charging rate, and 
wherein the at least one attribute of the battery bank further enables the battery bank to concurrently discharge, for each plurality of batteries of the set of batteries, the particular number of batteries based on at least a threshold discharging rate; and a 
controller coupled to the charging circuit and to the battery bank, wherein the controller is configured to control transfer of the charge between the first plurality of batteries, the second plurality of batteries, and the battery bank.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851